UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the period ended December 31, 2007 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to . COMMISSION FILE NUMBER: 0-16128 TUTOGEN MEDICAL, INC. (Exact name of registrant as specified in its charter) FLORIDA 59-3100165 (State of Incorporation) (IRS Employer Identification Number) 13709 Progress Boulevard, Box 19, Alachua, Florida32615 (Address of Principal Executive Offices) Registrant's telephone number, including area code (386) 462-0402 Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act). Large accelerated filerAccelerated filerxNon-accelerated filerSmaller reporting company As of January 30, 2008, there were 19,421,289 shares outstanding of the issuer's common stock, par value $.01 per share. TUTOGEN MEDICAL, INC. AND SUBSIDIARIES INDEX PART I. Page No. ITEM 1. Financial Statements. Unaudited - Condensed Consolidated Balance Sheets – December 31, 2007 and September 30, 2007. 1 Unaudited - Condensed Consolidated Statements of (Loss) Income and Comprehensive (Loss) Income for the three months ended December 31, 2007 and 2006. 2 Unaudited - Condensed Consolidated Statements of Cash Flows for the three-months ended December 31, 2007 and 2006. 3 Unaudited - Condensed Consolidated Statement of Shareholders’ Equity for the three-months ended December 31, 2007. 4 Unaudited - Notes to Condensed Consolidated Financial Statements. 5 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 11 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk. 16 ITEM 4. Controls and Procedures. 16 PART II. ITEM 1. Legal Proceedings. 17 ITEM 1A. Risk Factors. 17 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 ITEM 3. Defaults Upon Senior Securities. 17 ITEM 4. Submission of Matters to a Vote of Security-Holders. 17 ITEM 5. Other Information. 17 ITEM 6. Exhibits. 18 SIGNATURES 18 i PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. TUTOGEN MEDICAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS EXCEPT FOR SHARE DATA) (UNAUDITED) December 31, September 30, 2007 2007 ASSETS Current Assets Cash and cash equivalents $ 6,145 $ 7,849 Short-term marketable securities 5,000 5,000 Accounts receivable - net of allowance for doubtful accounts of $813 at Dec. 31, 2007 and $777 at Sept. 30, 2007 7,492 6,477 Inventories - net 19,012 17,390 Deferred tax assets - net 3,170 3,792 Prepaids and other current assets 1,115 1,550 41,934 42,058 Property, plant, and equipment - net 14,812 14,429 Other assets 433 387 Deferred tax asset - net 2,645 2,376 TOTAL ASSETS $ 59,824 $ 59,250 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 3,388 $ 1,720 Accrued expenses and other current liabilities 4,301 5,266 Accrued commissions 2,799 2,532 Short-term borrowings 351 356 Current portion of deferred distribution fees 1,836 1,817 Current portion of long-term debt 1,138 1,281 13,813 12,972 Noncurrent Liabilities Deferred distribution fees and other 2,495 2,641 Long-term debt 3,192 3,278 Total Liabilities 19,500 18,891 Shareholders' Equity Common stock, $0.01 par value, 30,000,000 shares authorized; 19,390,289 and 19,167,939 issued and outstanding, respectively 194 192 Additional paid-in capital 56,306 54,812 Accumulated other comprehensive income 4,077 3,682 Accumulated deficit (20,253 ) (18,327 ) Total shareholders' equity 40,324 40,359 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 59,824 $ 59,250 See accompanying Notes to Condensed Consolidated Financial Statements. 1 TUTOGEN MEDICAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF (LOSS) INCOME AND COMPREHENSIVE (LOSS) INCOME (IN THOUSANDS EXCEPT PER SHARE DATA) (UNAUDITED) Three Months Ended December 31, 2007 2006 Revenue $ 14,955 $ 11,463 Cost of revenue 6,888 4,421 Gross profit 8,067 7,042 Operating Expenses General and administrative 4,210 2,362 Distribution and marketing 4,553 3,441 Research and development 617 527 Total Operating Expenses 9,380 6,330 Operating (loss) income (1,313 ) 712 Foreign exchange loss (3 ) (38 ) Interest and other income 130 34 Interest and other expense (86 ) (274 ) 41 (278 ) (Loss) income before taxes (1,272 ) 434 Income tax expense - 73 Net (loss) income (1,272 ) 361 Other comprehensive income Foreign currency translation adjustments 395 402 Comprehensive (loss) income $ (877 ) $ 763 Average shares outstanding for basic earnings per share 19,281,684 16,390,100 Basic (loss) earnings per share $ (0.07 ) $ 0.02 Average shares outstanding for diluted earnings per share 19,281,684 18,025,289 Diluted (loss) earnings per share $ (0.07 ) $ 0.02 See accompanying Notes to Condensed Consolidated Financial Statements. 2 TUTOGEN MEDICAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) (UNAUDITED) Three Months Ended December 31, 2007 2006 Cash flows (used in) provided by operating activities Net (loss) income $ (1,272 ) $ 361 Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization 489 368 Amortization of deferred distribution fees revenue (457 ) (384 ) Amortization of debt discount and debt issuance costs - 69 Provision for bad debts 19 83 Provision for inventory write-downs 258 171 Share-based compensation 445 414 Deferred income taxes (3 ) 73 Changes in assets and liabilities: Accounts receivable (1,205 ) 715 Inventories (1,730 ) (2,228 ) Other assets 385 470 Accounts payable and other accrued expenses 592 (276 ) Accrued commissions 267 247 Deferred distribution fees 250 - Net cash (used in) provided by operating activities (1,962 ) 83 Cash flows used in investing activities Purchase of property and equipment (471 ) (950 ) Net cash used in investing activities (471 ) (950 ) Cash flows provided by financing activities Exercise of stock warrants 901 - Exercise of stock options 150 829 Proceeds from long-term borrowings 52 - Repayment of long-term debt (402 ) (133 ) Change in short-term borrowings (8 ) 548 Net cash provided by financing activities 693 1,244 Effect of exchange rate changes on cash and cash equivalents 36 (11 ) Net (decrease) increase in cash and cash equivalents (1,704 ) 366 Cash and cash equivalents at beginning of period 7,849 3,463 Cash and equivalents at end of period $ 6,145 $ 3,829 Supplemental cash flow disclosures Interest paid $ 84 $ 154 Income taxes paid $ - $ 8 See accompanying Notes to Condensed Consolidated Financial Statements. 3 TUTOGEN MEDICAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY THREE-MONTHS ENDED DECEMBER 31, 2007 (Unaudited) (In Thousands, Except for Share Data) Common Stock ($.01 Par) Additional Paid In Capital Accumulated Other Comprehensive Income (1) Accumulated Deficit Total Common Shares Issued and Outstanding BALANCE, SEPTEMBER 30, 2007 $ 192 $ 54,812 $ 3,682 $ (18,327 ) $ 40,359 19,167,939 Stock issued on exercise of options 1 149 - - 150 47,350 Stock issued on exercise of warrants 1 900 - - 901 175,000 Share-based compensation - 445 - - 445 - Cumulative effect of adopting new accounting principal - - - (654 ) (654 ) - Net loss - - - (1,272 ) (1,272 ) - Foreign currency translation adjustment - - 395 - 395 - BALANCE, DECEMBER 31, 2007 $ 194 $ 56,306 $ 4,077 $ (20,253 ) $ 40,324 19,390,289 (1) Represents foreign currency translation adjustments. See accompanying Notes to Condensed Consolidated Financial Statements. 4 TUTOGEN MEDICAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE-MONTH PERIODS ENDED DECEMBER 31, 2 (UNAUDITED) (IN THOUSANDS, EXCEPT FOR SHARE DATA) 1.
